ui department of the treasury masnington dc pere ec contact person 1d number contact number empioyer identification_number dear sir or madam this is in reply to a letter dated date from your authorized representative requesting advance approval of your grant making procedures pursuant to the provisions of sec_4945 of the internal_revenue_code you are exempt from federal_income_tax under sec_501 of the code and are a private_foundation within the meaning of sec_509 you have previously received advance approval under sec_4945 of the code for the procedures to be employed by you for awarding scholarship grants to individuals for science mathematics and technology studies you now propose to pay to educational institutions for the benefit of students receiving such scholarships additional_amounts to cover expenses for a room and board and b research activities as described below in addition to the room and board payments you propose to pay the educational institutions attended by your scholarship recipients funds to cover costs associated with the students participation in supplemental scientific or mathematical research activities that may go beyond the student’s regular courses of curriculum by reimbursing educational institutions agreeable to your proposal for_the_use_of their equipment and facilities you hope to avoid problems associated with ownership patent royalty and exploitation rights which an institution might assert by reason of its sponsorship or deemed funding of such research activities you would disperse such amounts to an agreeable college or university to defray the costs of the deemed university funding thereby preserving the student's ownership rights in any research results you have requested the following rulings grants to be awarded under your proposed program to institutions for the benefit of new grant recipients for a room and board and b research activities as described in your ruling_request will not be taxable_expenditures under sec_4945 of the code if institutions that are already receiving grant funds under your previously approved program use a portion of the grant funds to pay for a recipient's a room and board and b research activities as described in your ruling_request the amounts so used will not be taxable_expenditures under sec_4945 of the code sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inures to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4945 of the internal_revenue_code imposes an excise_tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that-- the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 without regard to paragraph thereof if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that if by the 45th day after a request for approval of grant procedures has been properly submitted to the service the organization has not been notified that such procedures are not acceptable such procedures shall be considered as approved from the date of submission until receipt of actual notice from the service that such procedures do not meet the requirements of sec_4945 if a grant to an individual for a purpose described in sec_4945 is made after notification to the organization by the service that the procedures under which the grant is made are not acceptable such grant is a taxable_expenditure sec_4945 and b of the code impose certain excise_taxes on the taxable_expenditures of private_foundations sec_4945 defines taxable_expenditures as including any grant to an individual for travel study or other similar purposes unless the grant satisfies the requirements of sec_4945 sec_4945 provides that sub sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary that the grant constitutes a scholarship or fellowship_grant that would be subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 il of the code sec_117 as then in effect provided generally that in the case of an individual gross_income did not include any amount received as a a scholarship at an educational_organization described in sec_170 or b as a fellowship_grant including the value of contributed services and accommodations and any amount received to cover expenses for a travel b research c clerical help or d equipment which are incident to such a scholarship or to a fellowship_grant but only to the extent the amount is so expended by the recipient sec_1_117-1 of the income_tax regulations provides in part that the requirement that the expenses referred to in sec_117 above be incident to the scholarships or the fellowship_grant means that the expenses of travel research clerical help or equipment must be incurred by the individual in order to effectuate the purpose for which the scholarship or fellowship_grant was awarded sec_1_117-3 of the regulations defines in part a scholarship or fellowship_grant as including the value of contributed services and accommodations and the amount of tuition matricutation and other fees which are furnished or remitted to a student to aid him or her in the pursuit of studies contributed services and accommodations are defined as including such services as room and board laundry service and similar services or accommodations which are received by an individual as part of a scholarship or fellowship_grant in addition your proposed reimbursement of based on the information submitted your proposed awards for room and board expenses are within the definition of contributed services and accommodations and thus are excludable scholarships under sec_1_117-3 and d the law as then in effect an academic institution's research costs and expenses also constitutes a scholarship or fellowship_grant under sec_1_117-3 the law as then in effect however these defrayed university expenses are neither contributed services and accommodations nor amounts received to cover incidental research expenses but rather constitute amount s of tuition matriculation and other fees which are furnished or remitted to a student to aid in the pursuit of studies within the contemplation of sec_1_117-3 of the regulations this matter is addressed in revrul_67_85 1967_1_cb_25 where an amount made available to an educational_organization by the grantor of a fellowship award for expenses_incurred in the training of an award recipient was determined to be in the nature of tuition and as such a part of the recipient's fellowship award in that case the grantor of a fellowship award to a non-degree candidate made an additional_amount available to the educational_organization primarily to defray the expenses involved in training the fellowship recipient the revenue_ruling conciudes that such a payment would appear to be in the nature of tuition and thus a part of the scholarship or fellowship_grant within the meaning of sec_1_117-3 of the regulations see also revrul_71_344 1971_2_cb_94 distinguishing such expenses from sec_117 incidental research and other expenses_incurred by a fellowship recipient accordingly we rule as follows grants to be awarded under your proposed program to institutions for the benefit of new grant recipients for a room and board and b research activities as described in your ruling_request will not be taxable_expenditures under sec_4945 of the code if institutions that are already receiving grant funds under your previously approved program use a portion of the grant funds to pay for a recipient’s a room and board and b research activities as described in your ruling_request the amounts so used will not be taxable_expenditures under sec_4945 of the code these rulings are conditioned on the understanding that there will be no material_change in the facts upon which they are based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours signed marvin friedlander marvin friedlander manager exempt_organizations technical group
